UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1027


JOHN B. LASCHKEWITSCH, as Administrator for the Estate of Ben
Laschkewitsch,

                     Plaintiff - Appellant,

              v.

LINCOLN LIFE AND ANNUITY DISTRIBUTORS, INC., d/b/a Lincoln
Financial Group,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:13-cv-00315-BO)


Submitted: June 19, 2018                                          Decided: June 28, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John B. Laschkewitsch, Appellant Pro Se. Matthew Nis Leerberg, Raleigh, North
Carolina, Bridget Warren, SMITH MOORE LEATHERWOOD LLP, Charlotte, North
Carolina; Robert R. Marcus, BRADLEY ARANT BOULT CUMMINGS LLP, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John B. Laschkewitsch appeals the district court’s order denying his Fed. R. Civ.

P. 60(a), (b)(4) motion. We have reviewed the record and find no reversible error.

Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons

stated by the district court. Laschkewitsch v. Lincoln Life & Annuity Distribs., Inc., No.

5:13-cv-00315-BO (E.D.N.C. Dec. 11, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2